Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending in the present application.  Claims 1-18 are original, and claim 19 is currently amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, prior art reference Yaniv (US 5,959,710), now made of record, discloses a substrate 12 (Fig. 4); a first planar layer 110, 112 disposed on one side of the substrate; a black photo spacer (BPS) light-shielding layer 70-76, 80-88 (Figs. 2, 4, where col. 3, lines 59-61 discloses that the spacers are comprised of graphite, a known gray / black material) disposed on one side surface of the first planar layer away from the substrate (disposition disclosed in Fig. 4); wherein the BPS light-shielding layer is made of a composite material including graphene oxide (graphite disclosed in col. 3, lines 59-61). 
However, Yaniv does not explicitly disclose that the BPS light-shielding layer includes polydopamine and that the first planar layer is made of a photoresist material. 
Having the first planar layer be comprised of a resist, a known insulating material frequently used in the formation of color filter layers, would have been obvious to a person of ordinary skill in the art at a time prior to the effective date. Furthermore, it has 
Prior art reference Li (CN 110231755), now made of record, discloses a spacer 3 (Fig. 1) where the shell portion of the spacer comprises polydopamine (para. 50). However, the shell on the spacer portion was included because polydopamine is lyophobic. The lyophobic spacer cell being comprised of polydopamine was for use in connection with the manufacture of an OLED display, where the luminescent OLED ink is printed onto the display. With the top portion of the spacer being comprised of a lyophobic material like polydopamine, the luminescent ink of the OLED does not spread or leak into an adjoining cell. The device and method disclosed by prior art reference Yaniv does not include the use of OLED technology; rather, liquid crystal materials are used to generate images for display. Thus, there would be insufficient motivation to combine the teaching of Li with respect to preventing the spread of luminescent ink into adjoining OLED cells with the liquid crystal-based device disclosed by Yaniv.
Hence, independent claims 1, 8, and 15 are allowed.
Regarding dependent claims 2-7, 9-14, and 16-19, because they depend upon either claim 1, 8, or 15, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871